  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY HUGHLEY,                  )
                                 )
     Plaintiff,                  )
                                 )         CIVIL ACTION NO.
     v.                          )          2:18cv578-MHT
                                 )               (WO)
ALABAMA DEPARTMENT OF            )
CORRECTIONS, et al.,             )
                                 )
     Defendants.                 )

                            OPINION

    Plaintiff filed this lawsuit asserting a variety of

constitutional    and    state-law      claims   related   to    his

alleged wrongful incarceration.            This lawsuit is now

before the court on the recommendation of the United

States    Magistrate    Judge    that   plaintiff’s     motion    to

proceed in forma pauperis be granted and his motion for

preliminary injunction denied, that plaintiff’s federal

claims be dismissed with prejudice, and that the court

decline    to   exercise   supplemental      jurisdiction       over

plaintiff’s state-law claims and dismiss them without

prejudice.      Also    before    the   court    are   plaintiff’s
objections to the recommendation.   After an independent

and de novo review of the record, the court concludes

that plaintiff’s objections should be overruled and the

magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 21st day of May, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
